DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6-7, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0259531 A1 to El-Hibri et al. (hereinafter El-Hibri) or, in further view of Woo et al., “Glass transitions and Miscibility in Blends of Two or more Semicrystalline Polymers: Poly(aryl ether ketone) and Poly(ether ether ketone,” Journal of Polymer Science: Part B, Vol 37, pp. 1485-1494, (1998), (hereinafter Woo).

Regarding claim 1, 2, 4, 6, 7, and 11, El-Hibri teaches a composition comprising1-90 wt% of at least one poly(aryl ether ketone (PAEK), 1-25 wt% of polyphenylsulfone (PPSU), 1-90 wt% of polyarylether sulfone (PAES) and 0-50 wt% of one reinforcing filler (See abstract), wherein the filler is preferably a glass fiber (para 148). El-Hibri also teaches that PAEK that has more 50 mol% having the formula Ar-C(O)-Ar’ wherein examples of the formula include formula (J-D
    PNG
    media_image1.png
    147
    333
    media_image1.png
    Greyscale
, (para 10), which meets the claimed modified PAEK formula 1. El-Hibri further teaches that the PAEK polymer is also known as a PEEK (para38) and may be a blend of two or more polymers such as PEEK having formula J’-A 
    PNG
    media_image2.png
    89
    359
    media_image2.png
    Greyscale
 (para 34, 39-40). Thus, from the above statement, the PAEK having formula (J-D) meets both the claimed modified PAEK and the claimed PEEK. The PPSU also has the formula 
    PNG
    media_image3.png
    93
    349
    media_image3.png
    Greyscale
( (para 12), which meets claim 6. And a melt flow of preferably 25 g/10 in (para 70), which meets claim 7. El-Hibir also teaches a molded article made from the composition. (para 194).  The claimed ranges above also overlap and meet the claimed wt% ranges. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to choose the formula (J-D) as the PAEK for the composition of El-Hibri because El-Hibri also teaches that PAEK that has more 50 mol% having the formula Ar-C(O)-Ar’ wherein examples of the formula include formula (J-D
    PNG
    media_image1.png
    147
    333
    media_image1.png
    Greyscale
, (para 10), which demonstrates that formula (J-D) is a suitable PAEK to be used in the composition. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).	
Furthermore, Woo teaches blends of PAEK and PEEK such as PK99/PEEK having the formulas 
    PNG
    media_image4.png
    231
    373
    media_image4.png
    Greyscale
, (See abstract and page 1485-14870), which is in the same field of polymer blends as cited above in El-Hibri. The PEEK also has a Mw of . Woo further teaches that 50/50 blend good scale homegeneity (page 1488) and good intermolecular mixing and miscibility (page 1490 and 1494).
It would have also been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the 50/50 weight ratio of Woo for the PAEK and PEEK in El-Hibri because Woo teaches the same field of polymer blends as cited above in El-Hibri, and Woo further teaches that 50/50 blend good scale homegeneity (page 1488) and good intermolecular mixing and miscibility (page 1490 and 1494).

Allowable Subject Matter
Claims 3, 5, 8-10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As cited above and incorporated herein, El-Hibri teaches the claimed composition cited in claims 1, 2, 4, 6, 7, and 11. El-Hibri does not teach the limitations of claims 3, 5, 8-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766